Exhibit LEXICON PHARMACEUTICALS REPORTS 2008 THIRD QUARTER FINANCIAL RESULTS Conference Call and Webcast at 11:00 a.m. Eastern Time The Woodlands, Texas, October 30, 2008 – Lexicon Pharmaceuticals, Inc. (Nasdaq:LXRX), a biopharmaceutical company focused on discovering and developing breakthrough treatments for human disease, today updated its drug development progress and reported financial results for the three and nine months ended September 30, “We have nowadvanced two drug candidates into Phase2 clinical development and selected our sixth drug candidate for preclinical development from our pipeline of novel mechanisms,” said Dr. Arthur T. Sands, president and chief executive officer of Lexicon.“We anticipate reporting data from several of our clinical development programs by the end of the year as we continue to progress our pipeline.” Clinical Update § Lexicon has completed dosing in a Phase 2a clinical trial of its LX6171 drug candidate for cognitive disorders.The trial is a double-blind, randomized, placebo-controlled study in approximately 120 subjects with age-associated memory impairment.Two dose levels of LX6171 were evaluated over a four week period to assess safety, tolerability, and effects on cognitive performance.Results from this study are expected by the end of the year. § Lexicon has completed dosing in a Phase 1b clinical trial of its LX1032 drug candidate for carcinoid syndrome.The trial is a double-blind, randomized, placebo-controlled, multiple ascending-dose study in healthy volunteers.Results from this study are expected to be reported in the fourth quarter. § Lexicon recently completed a Phase 1b clinical trial of its LX2931 drug candidate for autoimmune disorders.Results from Lexicon’s Phase 1 clinical trials of LX2931 were presented recently at the American College of Rheumatology annual meeting in San Francisco.The Phase 1b trial was a double-blind, randomized, placebo-controlled, multiple ascending-dose study in healthy volunteers.In the trial, LX2931 was well tolerated at all doses tested, including the maximum dose of 150 mg per day, over the seven day dosing period.Results from the trial demonstrated a dose-dependent reduction in circulating lymphocytes, confirming the mechanism of action of LX2931 in regulating lymphocyte trafficking.The lymphocyte reductions observed in the multiple dose study are similar to those associated with a beneficial response obtained in animal models of arthritis after treatment with LX2931.Lexicon is currently planning to commence a drug-drug interaction study with methotrexate in patients with rheumatoid arthritis in the first quarter of 2009. § Lexicon expects to initiate a Phase 2a clinical trial of its LX1031 drug candidate for irritable bowel syndrome (IBS) in the fourth quarter of this year.The trial is designed as a double-blind, randomized, placebo-controlled study to evaluate the safety, tolerability, and effects of LX1031 on symptoms associated with IBS over a four-week period. Other Highlights for the Quarter § Lexicon initiated formal preclinical development of LX7101, a new drug candidate for glaucoma, in preparation for the plannedfiling of an Investigational New Drug (IND) application with the U.S. Food and Drug Administration (FDA).LX7101 is a small molecule compound that may have application in treating glaucoma by lowering intraocular pressure through a new mechanism of action that enhances the eye’s fluid outflow facility.Impairment of fluid outflow is thought to be a major contributing factor to the higher incidence of glaucoma that is observed as people age. Financial Results Revenues:Lexicon’s revenues for the three months ended September 30, 2008 decreased 26percent to $7.5million from $10.2 million for the corresponding period in 2007.The decrease was primarily attributable to the completion in 2007 of the project funded by Lexicon’s award from the Texas Enterprise Fund and reduced revenues in the three months ended September30, 2008 under Lexicon’s alliance with N.V. Organon due to its progress towards completing the target discovery portion of the alliance.For the nine months ended September30, 2008, revenues decreased 28percent to $26.0million from $36.3million for the corresponding period in Research and Development Expenses:Research and development expenses for the three months ended September30, 2008 increased 13percent to $27.6million from $24.5million for the corresponding period in 2007.The increase was primarily due to higher preclinical and clinical costs related to the advancement of Lexicon’s drug development programs, partially offset by decreased research expenses as a result of the company’s previously stated plans to reallocate resources from genetics research efforts to drug development.For the nine months ended September30, 2008, research and development expenses increased 11percent to $85.8million from $77.4million for the corresponding period in 2007. General and Administrative Expenses:General and administrative expenses for the three months ended September30, 2008 decreased eight percent to $4.7million from $5.1million for the corresponding period in 2007.The decrease was primarily attributable to lower salary and benefit costs as well as lower legal fees.For the nine months ended September30, 2008, general and administrative expenses increased threepercent to $15.8million from $15.4million for the corresponding period in 2007. Net Loss:Net loss for the three months ended September 30, 2008 was $23.5million, or $0.17 per share, compared to net loss of $14.1 million, or $0.14 per share, in the corresponding period in 2007.Net loss for the nine months ended September 30, 2008 was $61.4 million, or $0.45 per share, compared to a net loss of $46.6 million, or $0.53 per share, for the corresponding period in 2007.For the three and nine months ended September 30, 2008, net loss included an impairment of long-term investments of $3.3million, which represents the decline in fair value of student loan auction rate securities held by Lexicon.For the three months ended September 30, 2008, net loss included non-cash, stock-based compensation expense of $1.4million, compared to $1.6 million in the corresponding period in 2007.For the nine months ended September 30, 2008, net loss included non-cash, stock-based compensation expense of $4.8 million, consistent with the corresponding period in 2007. Cash and
